Title: From James Madison to William Raynolds, 20 October 1809
From: Madison, James
To: Raynolds, William


Sir
Washington Ocr. 20. 1809
I have recd. your letter of the 30th. Ult: pledging the support of the officers of the 4 Brigade, in the 3d. Division of Ohio Militia, to such measures as may be adopted by the Govt. at the present conjuncture.
With every allowance for the extraordinary course of events in Europe, the violent & unprovoked conduct of the principal Belligerents towards the U. S. justifies the feelings which it has excited in all good Citizens.
Among the occurrences least to have been anticipated, is the refusal of the B. Govt. to carry into effect the arrangt. made by its Pub: Minister here. It forms a prominent point in our foreign relations. And whilst that and so many other differences, involved in them, remain unsettled, the readiness to maintain the honor & essential interests of the Nation, of which you have communicated an example, is as seasonable as it is laudable. I offer to yourself, and your associates, my respects & good wishes.
J. M
